Citation Nr: 1439626	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-50 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for back pain secondary to compression fracture of T8 vertebra (hereinafter "back disability") for the period prior to June 20, 2012, and in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period from November 14, 2008 to November 30, 2009.

3.  Entitlement to a TDIU for the period beginning on December 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the above Department of Veterans (VA) Regional Office (RO). 

In July 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee. The transcript from that hearing has been reviewed and associated with the claims file.

In September 2011, the Board remanded these matters for additional development.  Also at that time, the issues remanded included entitlement to service connection for a right ankle disability, a right knee disability and necrosis of the right and left hips; in an October 2012 rating decision, service connection for each of these disabilities was granted.  As that is a full grant of the benefit sought as to those issues, they are no longer on appeal. 

Also in the October 2012 rating decision, a higher 40 percent rating for the Veteran's service-connected back pain secondary to compression fracture of T8 verterbra was awarded, effective June 20, 2012.  However, as higher ratings are available during both periods on appeal, and in this matter, the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings for the Veteran's service-connected back disability remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).
In connection with the Board's decision to grant entitlement to a TDIU for the period beginning on December 1, 2009, a claim for special monthly compensation (SMC) has been raised by the record.  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  It is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  For the period prior to June 20, 2012, the Veteran's service-connected back disability have been characterized as complaints of pain and tenderness, and some limitation of motion, to include forward flexion of the thoracolumbar spine limited, at most, to 60 degrees and extension, limited at most, to 5 degrees.  The medical evidence does not show that he has ankylosis of the entire thoracolumbar spine,  incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, or separately ratable neurological manifestations.

2.  For the period beginning on June 20, 2012, the Veteran's service-connected back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or separately ratable neurological manifestations.

3.  As a 100 percent schedular rating is assigned for service-connected necrosis of the right hip, effective November 14, 2008 to November 30, 2009, and as the Veteran has been granted SMC for this period, the claim for a TDIU from November 14, 2008 to November 30, 2009 is moot.

4.  Effective from December 1, 2009, service connection has been in effect for necrosis of the left hip (70 percent disabling), necrosis of the right hip (70 percent disabling), degenerative joint disease of the right knee (60 percent), back disability (20 percent disabling from February 8, 1983 and 40 percent disabling from June 20, 2012) and a right ankle disability (10 percent disabling).  The Veteran's combined disability rating has been 100 percent from December 1, 2009, which meets the schedular percentage criteria for a TDIU.
5.  The probative evidence shows that for the period beginning on December 1, 2009, the Veteran's service-connected disabilities are of such severity as to effectively preclude substantially gainful employment consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for back pain secondary to compression fracture of T8 verterbra for the period prior to June 20, 2012, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.321, 4.7, 4.71a, DC 5235-5243 (2013).

2.  The appeal for entitlement to a TDIU for the period from November 14, 2008 to November 30, 2009 dismissed. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. §§ 3.350(i), 4.16(a) (2013); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).

3.  For the period beginning on December 1, 2009, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a pre-decisional letter dated in November 2008. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  The Board finds that there has been substantial compliance with its September 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The requested records have been obtained and the examination was conducted.  Further, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained adequate examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994) . Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (20132). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a , Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013). 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45. The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss. Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion. However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In November 2008, the Veteran submitted a claim for an increased rating for his service-connected back disability.  

VA medical records show that the Veteran was seen for complaints of chronic low back pain.  

A December 2008 VA examination shows that the Veteran denied urinary or fecal symptoms.  He reported symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  His pain was of moderate severity on a constant, daily basis, but there was no radiation of pain.  He had moderate flare-ups every to two to three weeks which resulted in major functional impact from pain.  He stated that he had incapacitating episode lasting 8 weeks within the last 12 months; however, there were no objective findings to show that the Veteran was incapacitated for 8 weeks due to this disability.  The Veteran used a walker.  He was unable to walk more than a few yards.  He had an antalgic gait.  Physical examination revealed no abnormal spinal curvatures and there was on thoracolumabar spine ankylosis.  Objective findings noted were spasm, pain with motion, and tenderness on examination.  The muscle spasm and tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.   Motor, sensory, and reflex exams were normal.  Ranges of motion were as follows: flexion 0 to 60 degrees, extension 0 to 5 degrees, left and right lateral flexion 0 to 10 degrees, and left and right lateral rotation 0 to 10 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There were no additional limitations after three repetitions.  The examiner noted a 10 percent loss of height due to the T8 vertebral body fracture.  The diagnosis was residuals of compression fracture, T8.

A June 2012 VA examination report reflects that the Veteran complained of increased back pain that is aching, "radiating" and continuous. The Veteran stated that due to his constant pain he has very limited mobility and function.   He had flare-ups that occur two to three times a week, secondary to activities of daily living.  The pain is relieved by ceasing activity, self imposed bed rest as tolerated, heated/vibrating recliner, and narcotic analgesic medication.   Range of motion was recorded as follows: flexion limited to 30 degrees with pain at 25 degrees, extension limited to 15 degrees with pain at 10 degrees, right lateral flexion limited to 15 degrees with pain at 5 degrees, left lateral flexion and right lateral rotation limited to 15 degrees with pain at 10 degrees, and left lateral rotation limited to 10 degrees with pain at 5 degrees, combined range of motion was 100 degrees.  There was no additional limitation in range of motion following repetitive use testing.  Functional loss and/or functional impairment were noted following repetitive use testing as less movement than normal, weakened movement, excess fatigability,  incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing. 

The Veteran was found to have localized tenderness or pain to palpation for joints and/or soft tissue of the back.  He also had guarding or muscle spasm of the back that is severe enough to result in abnormal gait and abnormal spinal contour.   He had decreased muscle strength in his lower extremities. He did not have muscle atrophy.  There were no findings of radiculopathy or any neurological abnormalities.  The Veteran constantly used a cane and regularly used a walker or wheelchair to assist with locomotion.  There were no incapacitating episodes that required bed rest prescribed by a physician.  Imaging results revealed arthritis and vertebral fracture.   The examiner diagnosed thoracic spine, compression fracture (T8) with degenerative disc disease, lumbar spine degenerative disc disease, and intervertebral disc syndrome.  

Upon review of the probative evidence of record, the Board finds that the Veteran's back disability does not warrant a rating in excess of 20 percent for the period prior to June 20, 2012 as there is no medical evidence that the Veteran's has favorable ankylosis of the entire thoracolumbar spine or forward flexion limited to 30 degrees or less, or incapacitating episodes totaling at least 2 weeks but less than 4 weeks during the past 12 months.  Although the Veteran stated that he had incapacitating episode lasting 8 weeks within the last 12 months; the December 2008 VA examiner concluded that there were no objective findings to show that the Veteran was incapacitated for 8 weeks due to his back disability. 
Additionally, the Board finds that a rating in excess of 40 percent is not warranted for the period beginning on June 20, 2012.  The objective evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  In fact, while the June 2012 noted a variety of findings, there was no finding of thoracolumbar spine ankylosis and flexion was to 30 degrees (with no additional limitation of motion after repetitive motion).  Furthermore, the June 2012 VA examiner specifically noted that there were no incapacitating episodes that required bed rest prescribed by a physician.  Thus, during this period on appeal, there is no objective evidence that a physician prescribed bed rest or that he had incapacitating episodes totaling at least 6 weeks during the past 12 months such as to warrant a rating greater than 40 percent for his back disability.  

With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates. While the December 2008 and June 2012 VA examiners reported pain on motion and after repetitions, there is no indication that pain, due to disability of the back, caused functional loss greater than that contemplated by the 20 percent rating for the period prior to June 20, 2012, and the 40 percent rating assigned from June 20, 2012.  38 C.F.R. §§ 4.40, 4.45; DeLuca.   A separate evaluation for pain is not for assignment. Spurgeon.

Accordingly, the Veteran's service-connected back disability does not warrant a rating in excess of 20 percent for the period prior to June 20, 2012 or a rating in excess of 40 percent for the period beginning on June 20, 2012, under any of the pertinent spine rating criteria.  Moreover, as the preponderance of the probative medical and other credible evidence of record is against the claim for an increased rating for the Veteran's service-connected back disability for the periods in question, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point during the appeal has the Veteran's back disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2013).  In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's back disability under consideration during all periods under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's service-connected back disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

From November 14, 2008 to November 30, 2009

The Board herein dismisses entitlement to a TDIU for the period from November 14, 2008 to November 30, 2009 as moot.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  

However, there remain situations in which the granting of a 100 percent schedular rating can moot a TDIU claim, and for the period from November 14, 2008, to November 30, 2009, this is such the case.  Here, because the Veteran is in receipt of SMC for this period, based on his 100 percent schedular rating for necrosis of the right hip and additional disabilities that are independently rated at 60 percent or more, the decisions in Bradley and Buie do not apply and the claim for a TDIU for this period [from November 14, 2008 to November 30, 2009] is moot.  Therefore, it is dismissed.

From December 1, 2009

In regard to the adjudication of a TDIU rating after December 1, 2009, the Board notes that the fact that the Veteran currently receives (since November 14, 2008) a combined service-connected disability rating of 100 percent does not specifically negate entitlement to a TDIU since that date.  See Bradley v. Peake, 22 Vet. App. 280 (2010); 38 U.S.C.A. § 1114(s) (West Supp. 2013).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

 A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2013).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  As detailed above, the Veteran's service-connected disabilities have been assigned a 100 percent combined rating from November 14, 2008.  Prior to that time his combined rating was 70 percent from March 24, 2005.  From March 24, 2005, he met the schedular criteria listed in 38 C.F.R. § 4.16(a).  VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU rating independent of the combined disability rating.  Bradley, 22 Vet. App. 280, 294 (2008). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner. Accordingly, it should now be crystal clear that the ultimate issue of whether total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, No.2012-7164 (Fed. Cir. Oct. 29, 2013).  See also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Social Security Disability records reflect that the Veteran last worked in November 2005.  

A December 2008 VA spine examiner opined that the Veteran's disability from his service-connected compression fracture, including chronic pain requiring narcotic analgesics, precludes any significant employment in his normal occupational environment (auto lot manager).  

During the July 2011 Board hearing, the Veteran testified that due to his service-connected disabilities, he was not able to sustain gainful employment.  

In a February 2012 VA hip and thigh examination report, reflecting findings pertaining to the Veteran's service-connected right and left hip disabilities, the VA examiner opined that the Veteran was not employable secondary to chronic joint pain, loss of range of motion, and loss of function.  

A June 2012 VA spine examiner opined that, with the Veteran's constant pain and very limited mobility and function, he was unemployable.
Based on these facts, the Board concludes that it has sufficient expert evidence to make the determination that the Veteran's service-connected back disability and bilateral hip disabilities, acting independent of any other service-connected or nonservice-connected disability, renders him unable to secure and follow a substantially gainful occupation for the period beginning on December 1, 2009.  Accordingly, entitlement to a TDIU for the period beginning on December 1, 2009 is warranted.


ORDER

Entitlement to a rating in excess of 20 percent for back pain secondary to compression fracture of T8 vertebra for the period prior to June 20, 2012, and in excess of 40 percent thereafter, is denied.

Entitlement to a TDIU for the period from November 14, 2008 to November 30, 2009, is moot, and therefore, dismissed.

A TDIU is granted for the period beginning on December 1, 2009, subject to the regulations governing payment of monetary awards.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


